UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6853



In Re: GRANT ANDERSON,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                  (CA-99-305, CA-99-35, CA-99-367)


Submitted:   September 14, 1999       Decided:   September 27, 1999


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Grant Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grant Anderson filed a petition for a writ of mandamus re-

questing that this court compel the United States District Court

for the Eastern District of Virginia to exercise jurisdiction over

his petitions for writs of habeas corpus filed initially in the

United States District Court for the District of Connecticut and

later transferred to the Eastern District of Virginia.     In this

mandamus petition, Anderson fails to establish that he has a clear

right to the relief sought and that no other remedy is adequate.

See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Anderson has failed to comply with the terms of an in-

junction requiring him to seek leave prior to the filing of any

complaints in the Eastern District of Virginia. We therefore grant

Anderson’s motion for in forma pauperis status and deny his peti-

tion for a writ of mandamus.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                2